Case 19-22356-SMG Doc27 Filed 11/05/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
Fort Lauderdale Division

www.fisb.uscourts.gov

 

In re: Case No. 19-22356-BKC-SMG
DANNY ALLEN WILDER, Chapter 7
Debtor.
/
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the text-only Order Denying Without
Prejudice Motion to Compel Debtor to Complete and File Schedules [ECF No. 24] (see attached)
was served on November 4, 2019 to all parties on the list to receive e-mail notice/service for this
case, via the Notice of Electronic Filing (which is incorporated herein by reference) and via U.S.
Mail to Danny Allen Wilder, 2512 SE 13 Ct, Pompano Beach, FL 33062.

By: /s/ Kenneth A, Welt
KENNETH A. WELT, TRUSTEE
8201 Peters Road — Suite #1000

Plantation, Florida 33324
Telephone; (954) 368-6682

Email: kaw@kawpa.com
 

Case 19-22356-SMG Doc27 Filed 11/05/19 Page 2 of 2

 

 

In re Danny Allen Wilder
19-22356-BKC-SMG
Doc. eae
No. Dates Description
24 |Filed & Entered: 10/30/2019 |Order Denying Relief (TEXT ONLY)

 

 

 

Docket Text: Order Denying without Prejudice 16 Motion to Compel Debtor to Complete
and File Schedules filed by Trustee Kenneth A Welt ("Movant"). ***The Motion came
before the Court at a hearing on October 30,2019 at 9:30 a.m. Movant failed to appear at
the hearing and failed to file a certificate of service reflecting service of the notice of
hearing. Therefore, the Motion is is DENIED WITHOUT PREJUDICE.*** Movant is
directed to serve copies of this text-only order upon required parties and file a certificate of
service with the court pursuant to Local Rule 2002-1(F). SO ORDERED by Judge Scott
M Grossman. (**This is a text-only order with no underlying PDF image entered pursuant
to Local Rule 5005-4(F) and Local Rule 9021-1(A)**). (Kretzschmar, Catherine)

 

 
